IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD AIKEN,                       §
                                     §       No. 114, 2020
      Defendant Below,               §
      Appellant,                     §
                                     §
     v.                              §       Court Below – Superior Court
                                     §       of the State of Delaware
STATE OF DELAWARE,                   §
                                     §       Cr. ID No. 1507021054A (S)
      Plaintiff Below,               §
      Appellee.                      §

                         Submitted: November 4, 2020
                          Decided: November 18, 2020

Before VALIHURA, TRAYNOR, and MONTGOMERY-REEVES,
Justices.

                                 ORDER

      On this 18th day of November, 2020, the Court, having considered this

matter on the briefs filed by the parties and the record on appeal, has

determined that the judgment of the Superior Court should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its

February 19, 2020 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice